Exhibit 99.1 NEWS ANNOUNCEMENTFor Immediate Release NEXSTAR BROADCASTING THIRD QUARTER NET REVENUE RISES 39.8% TO A RECORD $125.8 MILLION - Net Revenue Growth Drives Record 3Q Operating Income of $25.2 Million, Adjusted EBITDA of $41.4 Million, and Free Cash Flow of $21.6 Million - Irving, TX – November 5, 2013 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported record financial results for the third quarter and nine months ended September 30, 2013 as summarized below: Summary 2013 Third Quarter Highlights ($ in thousands) Three Months Ended September 30, Nine Months Ended September 30, Change Change Local Revenues $ $ +42.2
